       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JESSICA TISCHER, individually and as personal
 representative of JACOB TISCHER,

                              Plaintiff,
        v.

 UNION PACIFIC RAILROAD COMPANY,                                 OPINION and ORDER

                              Defendant and                           19-cv-166-jdp
                              Third-Party Plaintiff,
        v.

 PROFESSIONAL TRANSPORTATION INC.,

                              Third-Party Defendant.


       Jacob Tischer suffered a stroke while on the job for his employer, defendant Union

Pacific Railroad Company. He died in the hospital from stroke-related complications two weeks

later. Jacob’s wife, Jessica, sues Union Pacific under the Federal Employers’ Liability Act

(FELA), alleging that Union Pacific’s employees and agents had been negligent in failing to

summon medical assistance when Jacob first exhibited stroke symptoms. Union Pacific has

filed a third-party complaint for contribution against Professional Transportation Inc. (PTI),

one of its independent contractors, because one of the individuals present during Jacob’s stroke

was a PTI employee.

       Two motions for summary judgment are before the court. First, PTI seeks summary

judgment on Union Pacific’s third-party claim, asserting that any claim for contribution fails

as a matter of law. Dkt. 65. Union Pacific conceded the claim rather than filing a brief in

opposition, Dkt. 80, so the court will grant PTI’s motion as unopposed and dismiss PTI from

the case.
        Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 2 of 15




       Second, Union Pacific seeks summary judgment on all of Tischer’s FELA claims on the

grounds that (1) it didn’t owe Jacob a duty of care; (2) there is no evidence that the alleged

delay in summoning care contributed to Jacob’s death; and (3) there is no evidence to support

the other theories of liability that Tischer asserts in the complaint. Dkt. 40. The court will

grant Union Pacific’s motion. Union Pacific’s duty to assist Jacob arose when its employees

saw him showing signs of incapacitation at around 8:25 p.m. on the night of August 12, 2017.

Union Pacific employees didn’t call 911 until 8:56. But Tischer adduces no evidence that this

half-hour delay exacerbated Jacob’s stroke or contributed to his death. With no evidence of

causation, all of Tischer’s FELA claims fail. The court will dismiss the case and enter judgment

for Union Pacific.



                                     UNDISPUTED FACTS

       The following facts are undisputed, unless otherwise noted.

       Jacob Tischer worked as a conductor for Union Pacific at a railyard located in Altoona,

Wisconsin. On the morning of August 12, 2017, Jacob received an unexpected call from a

railroad dispatcher notifying him that he was being called into work. Shortly after receiving

that call, Jacob fell to the floor of his kitchen and was unresponsive for ten to fifteen seconds.

When he came to, he went to the bathroom and vomited. Jacob’s wife, Jessica, urged him to

call in sick, or to at least stop in at a medical clinic before his shift, but Jacob insisted on going

to work.

       During Jacob’s drive to the yard, he received another call notifying him that his start

time had been pushed back. Jacob napped in his car for a few hours before showing up to work

at 2:00 p.m. He and an engineer, Neil Franchuk, were tasked with delivering freight cars up to


                                                  2
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 3 of 15




Norma, Wisconsin and then returning to Altoona. Jacob didn’t say anything to Franchuk about

not feeling well, but on the ride up to Norma, Franchuk thought that Jacob seemed tired. On

the way back to Altoona that evening, Jacob went from looking tired to looking sick. Although

he continued to converse with Franchuk, Jacob seemed disoriented and, at one point, couldn’t

figure out how to change the channel on his radio. When Franchuk asked Jacob if he was okay,

Jacob assured Franchuk that he was.

       Jacob was able to perform his work tasks back at the Altoona yard around 8:00 p.m.,

including tying down hand brakes and counting down the cars over the radio to Franchuk.

When the job was done, Chaz Lux, a driver for PTI, drove Jacob and Franchuk back to the

crew shanty area. When they arrived at around 8:15, Lux noticed that Jacob had trouble

undoing his seatbelt with his left hand and so used his right hand, although Lux didn’t think

anything of it at the time.

       Franchuk was concerned about Jacob based on his earlier inability to change the channel

on his radio, so he flagged down Mark Marvin, Jacob’s supervisor, to let him know that Jacob

seemed sick. Marvin had originally planned to have Jacob and Franchuk complete another run

up to Norma that night, but he agreed to go speak with Jacob after hearing Franchuk’s

concerns. Jacob denied needing medical attention, but Marvin thought that he looked sick and

decided to send him home.1 See Dkt. 50 (Marvin Dep. 25:23–26:17).

       Sometime around 8:25, Jacob emerged from a portable toilet that he had been using

and staggered or stumbled, dropping his brake stick, in view of several witnesses. Dkt. 92,


1
  Franchuk and another Union Pacific employee, John Thomas, testified that Marvin was
initially resistant to sending Jacob home because he wanted him to make another run up to
Norma. See Dkt. 47 (Franchuk Dep. 59:1–15) and Dkt. 52 (Thomas Dep. 27:16–31:15).
Marvin denies this. See Dkt. 50 (Marvin Dep. 51:5–58:12).


                                              3
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 4 of 15




¶¶ 153, 156. One of the witnesses was Thomas, who testified that Jacob was limping, his face

was drooping, and he was slurring his words and couldn’t get the cap off of a water bottle.

Dkt. 52 (Thomas Dep. 32:17–33:1). Thomas testified that he approached Marvin and told

him, “I think [Jacob is] having a stroke. You need to call 911.” Id. at 33:3–4. Franchuk testified

that he remembers Thomas saying that Jacob’s face was drooping, that he thought Jacob was

having a stroke, and that they needed to get him to a hospital. Dkt. 47 (Franchuk Dep. 36:7–9,

60:22–23, 41:9–10). Marvin denies hearing anyone mention the possibility of a stroke, see

Dkt. 50 (Marvin Dep. 62:9–11), but Union Pacific doesn’t dispute Thomas and Franchuk’s

version of events for purposes of summary judgment. See Dkt. 92, ¶¶ 63–65, 153–54.

       At approximately 8:35, Marvin sent Jacob back to the Altoona Depot in Lux’s PTI van

with instructions that Jacob call his wife to have her come pick him up. Jacob called Jessica and

told her that she needed to come get him. Lux began driving Jacob the two to three miles from

their location in the railyard to the Altoona Depot. When Lux and Jacob were a short distance

from the depot, Jacob began vomiting. Lux pulled the van over, and Jacob opened the door and

continued to vomit outside. Lux then drove Jacob the rest of the way to the depot, arriving at

8:53. Jacob was unable to unbuckle his seatbelt and open the door. Lux told Jacob to stay put

while he went to get help. Lux went in the depot, but there was no one there. Lux came back

outside and saw Jacob lying on the ground next to the van. Around the same time, Marvin

arrived at the depot and saw Jacob on the ground. Marvin saw that Jacob’s face was drooping

and that he couldn’t move his left arm or left leg. Recognizing the symptoms of a stroke, Marvin

called 911 at 8:56. An ambulance was dispatched at 9:00 and arrived at the depot at 9:07. He

arrived at a hospital in Eau Claire by ambulance at 9:24.




                                                4
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 5 of 15




       At the hospital, Jacob was diagnosed with an ischemic stroke in the right middle cerebral

artery, meaning that his artery was blocked and his brain was deprived of blood flow. Hospital

personnel determined that they couldn’t administer tissue-plasminogen-activator medication—

a clot-busting drug used to treat strokes—because it needs to be administered within 4.5 hours

of the onset of symptoms, and in this instance it wasn’t clear when Jacob’s symptoms began.

       Jacob spent two weeks in the hospital before dying suddenly on August 27, 2017 of

stroke-related complications. Jessica, his widow, filed this suit against Union Pacific, alleging

that its employees were negligent in failing to get Jacob to the hospital earlier, that their

negligence contributed to Jacob’s death, and that Union Pacific is therefore liable for damages

under FELA. She also asserted ancillary negligence claims based on Union Pacific’s alleged

failure to (1) adopt reasonable or comply with existing safety rules and protocols; (2) properly

train employees and supervisors regarding recognizing and handling medical emergencies;

(3) adopt a reasonable sickness and attendance policy or comply with existing sickness and

attendance policies; and (4) appropriately supervise and assign work. Dkt. 1, ¶ 20.



                                          ANALYSIS

       FELA provides compensation for the injuries and deaths caused by the physical dangers

of railroad work. Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 555 (1994). Unlike a typical

workers’ compensation scheme, which provides relief without regard to fault, a FELA claim has

the same elements as a claim for negligence. Norfolk S. Ry. Co. v. Sorrell, 549 U.S. 158, 165

(2007). To prevail under a FELA, a plaintiff must prove duty, breach, causation, and damages,

although the quantum of evidence required to establish causation is much lower than in an

ordinary negligence action. See Rogers v. Missouri Pac. R. Co., 352 U.S. 500, 506 (1957) (under


                                               5
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 6 of 15




FELA, the causation requirement is met if “employer negligence played any part, even the

slightest, in producing the injury or death for which damages are sought”).

       In this case, Union Pacific contends that it is entitled to summary judgment because:

(1) it had no duty to provide medical care to Jacob prior to his collapse and incapacitation at

the Altoona Depot; (2) there is no evidence that its delay caused Jacob to miss the 4.5-hour

window in which the clot-busting drug could have been administered and therefore no evidence

of causation; and (3) there is no evidence to support the other theories of negligence that

Tischer asserts.

A. Duty to provide medical care

       Tischer doesn’t contend that negligence by Union Pacific played a role in triggering

Jacob’s stroke—just that Union Pacific was negligent in failing promptly summon medical

assistance when Jacob began experiencing symptoms.2 This case thus differs from a typical

FELA case because it deals with the extent to which a railroad can be held liable for failing to

intervene to address an injury it played no role in causing. Although FELA is to be liberally

construed, it “does not make the employer the insurer of the safety of his employees while they

are on duty. The basis of his liability is his negligence, not the fact that injuries occur.”

Gottschall, 512 U.S. at 543 (citation and quotation marks omitted). A central question in this

case, then, is whether and when Union Pacific had a duty to intervene on Tischer’s behalf.




2
  In her opposition brief, Tischer contends that Jacob went into work on August 12, 2017 only
because of he was afraid of losing his job given the harshness of Union Pacific’s attendance
policies. See Dkt. 82, at 5. She cites no admissible evidence to support this assertion. But even
taking it as true, this fact wouldn’t establish that the work Jacob was doing for Union Pacific
played a role in causing the stroke. After all, Jacob was suffering from symptoms prior to
reporting to work that day, and there is no allegation by Tischer that the work Jacob performed
triggered or exacerbated his stroke.


                                               6
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 7 of 15




       “Duty is an essential element of negligence, and the determination of any question of

duty—that is, whether the law imposed upon the defendant the obligation to protect the

plaintiff against the consequences which occurred—is a question of law, and is not for the jury.”

Fulk v. Illinois Cent. R. Co., 22 F.3d 120, 125 (7th Cir. 1994) (citation and quotation marks

omitted). FELA’s text doesn’t address when a railroad’s duty to assist a sick or injured employee

arises, so the court looks to common-law principles for guidance. See Gottschall, 512 U.S. at 544

(“[A]lthough common-law principles are not necessarily dispositive of questions arising under

FELA, unless they are expressly rejected in the text of the statute, they are entitled to great

weight in our analysis.”).

       “The common law traditionally took a hard line, rejecting any legal duty to be a good

Samaritan. If A saw that B was about to be struck on the head by a flowerpot . . . yet he did

nothing and as a result B was killed,” A’s inaction, though “reprehensible, would not be

actionable.” Stockberger v. United States, 332 F.3d 479, 480 (7th Cir. 2003). Courts have applied

this rule in the FELA context, holding that “in the absence of either a contractual or statutory

obligation an employer is not legally bound to render medical assistance or aid to an employee

who, while on the job, becomes ill or suffers injury without the employer’s fault.” S. Pac Co. v.

Hendricks, 339 P.2d 731, 733 (Ariz. 1959)); see also Annotation, “Master’s Duty To Care For

or To Furnish Medical Aid to Servant Stricken by Illness or Injury,” 64 A.L.R.2d 1108 § 8(c)

(1959) (collecting cases upholding this rule in the railroad context).

       But there are common law exceptions to this common law rule. See Stockburger, 332 F.3d

at 481–82 (summarizing some of these exceptions). As relevant here, there’s a long line of cases

holding that a railroad’s duty to intervene arises when an employee (1) encounters life- or limb-

threatening harm while on the job; and (2) the railroad knows or should know about that harm.


                                               7
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 8 of 15




See Randall v. Reading Co., 344 F. Supp. 879, 833 (M.D. Pa. 1971); Rival v. Atchison, T. & S.F.

Ry. Co., 62 N.M. 159, 163–64, 306 P.2d 648, 651 (1957); Gypsy Oil Co. v. McNair, 179 Okla.

182, 64 P.2d 885, 892 (1936).

       Different courts have formulated this exception in different ways. For instance, in

Southern Pacific Co. v. Hendricks, the Supreme Court of Arizona held that the emergency

exception arises “when an employee, to the employer’s knowledge, becomes so seriously ill

while at work as to render him helpless to obtain medical aid or assistance for himself.” 339

P.2d at 733. Relying on this language, Union Pacific argues that it didn’t owe any duty to Jacob

until sometime between 8:53 and 8:55 p.m., when Jacob became physically incapacitated on

the ground at the depot, at which point Union Pacific’s employee acted reasonably and

promptly by dialing 911.

       But other courts have phrased this exception in more lenient terms. In Randall v. Reading

Co., for instance, the district court for the Middle District of Pennsylvania held that the railroad

had a duty to furnish emergency medical aid when “the railroad should have known or had

reason to know that [the plaintiff] had been stricken with an incapacitating illness or had been

seriously injured.” 344 F. Supp. at 884. Tischer invokes this standard to argue that Union

Pacific’s duty to intervene arose when Franchuk saw Jacob starting to look sick on the ride

from Norma to back Altoona. Dkt. 82, at 5 (asserting that “Franchuk could have and should

have called 911 right then.”).

       Both sides assume that their articulation of the standard is correct without

acknowledging the other view. But the court need not decide which standard is correct because

under either formulation, Union Pacific’s duty arose at the same point in time: when Thomas

noticed and announced to the assembled employees that Jacob’s face was drooping, that he


                                                 8
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 9 of 15




believed Jacob was having a stroke, and that they needed to get him to a hospital. In evaluating

when a railroad’s duty arises, courts consider the facts as they would have appeared to a

reasonable person at that time. See Hendricks, 85 Ariz. at 379, 339 P.2d at 736 (in assessing

existence of duty, the court considered the facts “as they would have appeared to an ordinarily

prudent man standing then in the shoes of the foreman. Hindsight should play no part in it

and it must also be recognized that the foreman was not a doctor but only a layman.”).

Thomas’s supposition that Jacob was having a stroke is itself evidence that a reasonable person

could (and did) comprehend the gravity of Jacob’s situation at that moment. Even without

medical training, a reasonable person would understand that a stroke is the kind of condition

that requires immediate medical attention at a hospital, and that it would likely render Jacob

“helpless to obtain medical aid or assistance for himself.”

       Union Pacific suggests that so long as Jacob could walk and talk he was capable of

summoning help for himself. But one doesn’t need to be paralyzed or mute to be unable to

engage in self-help. A reasonable person could conclude that someone suffering from a probable

stroke would not be competent to assess his own health status, understand his need for

treatment, and articulate that need. That distinguishes this case from Bell v. Norfolk Southern

Railway, on which Union Pacific relies.

       In Bell, the plaintiff claimed that the railroad had failed to act reasonably to assist him

when he was suffering from heat stroke that ended up permanently injuring him. The

undisputed evidence showed that a foreman found the plaintiff “sitting on a crosstie, appearing

a bit dizzy but coherent,” and stating that he’d “had another of his spells.” 222 Ga. App. 788,

790, 476 S.E.2d 3, 5 (1996). The foreman took the plaintiff to an air-conditioned office, where

the plaintiff “stated he needed only water, that he felt he could return to work, that he could


                                               9
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 10 of 15




drive himself home, and that the doctors did not know what caused these recurring episodes.”

Id. Citing Hendricks and cases following it, the Georgia Court of Appeals concluded that this

evidence was insufficient to show that the plaintiff had been unable to help and care for himself.

       The plaintiff in Bell was suffering from dizziness, disorientation, and weakness—

symptoms that could result from a range of conditions, many of which aren’t incapacitating or

life-threatening. And that’s why no duty was triggered by Franchuk’s observation of Jacob on

the train back to Altoona: Jacob looked ill, but not incapacitated and unable to look out for

himself. But later, Jacob was witnessed with symptoms commonly and specifically associated

with strokes. Once Jacob’s colleagues saw or heard that his face was drooping, it didn’t matter

that Jacob was still able to stand and walk unassisted and answer when spoken to; a reasonable

person could conclude that Jacob was suffering from an incapacitating medical condition and

wasn’t in a position to engage in self-help.

       Union Pacific contends that any legal determination that it owed a duty to Jacob prior

to his physical collapse at the depot would have the practical effect of requiring employers to

“identify and recognize ambiguous symptoms of illness such as tiredness, weakness, or

headaches, and then summon emergency services even though the employee is not

incapacitated or unable to care for themselves.” Dkt. 93, at 2. But that is not what this ruling

requires. A railroad’s duty to render medical assistance arises when it knows or should know

that an employee is incapacitated and needs medical assistance to save his life or prevent

further serious injury. In this case, that occurred when Jacob started exhibiting the telltale signs

of stroke sometime around 8:25 p.m. Union Pacific is not entitled to judgment as a matter of

law based on the absence of a duty.




                                                10
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 11 of 15




B. Causation

       Union Pacific says that Tischer’s FELA claim fails even if the court finds that it owed a

duty to Jacob prior to his arrival at the depot because Tischer has no evidence that its delay in

summoning medical assistance played any part in causing Jacob’s death. On this point, the

court agrees with Union Pacific. Although the quantum of evidence required to prove causation

under FELA is slight, the plaintiff must nonetheless adduce some evidence from which a

reasonable jury could find that the railroad’s breach caused or contributed to the injury. Green

v. CSX Transp., Inc., 414 F.3d 758, 766 (7th Cir. 2005). In this case, Tischer has adduced no

evidence that Union Pacific’s half-hour delay in summoning medical assistance played any role

in contributing to Jacob’s stroke, causing his death, or exacerbating his pain and suffering.

       Tischer relies on reports from two causation experts, Dr. Emily Duncanson and Dr.

Steven Noran, both of whom opined that treatment delays generally make strokes worse and

reduce the odds of recovery. But neither report establishes a causal link between Union Pacific’s

delay and Jacob’s injuries. Duncanson offers the ultimate opinion that “a delay in seeking

treatment contributed to the severity of [Jacob’s] stroke and contributed to his death.” Dkt. 60,

at 3. But the basis she provided for this opinion did not link the increased severity of Jacob’s

stroke to the period of delay specifically attributable to Union Pacific. She said only that:

               Had Mr. Tischer been brought to medical attention earlier in the
               day before he collapsed, when his symptoms were milder (balance
               issues and headache), more timely treatment could have
               prevented his hemiplegia (paralysis of one side). Had he presented
               earlier, TPA or “clot busting” intravenous medications could have
               been administered and could have prevented or lessened his level
               of disability. TPA must be administered within a maximum of 4.5
               hours of symptom onset. He was not given TPA at Eau Claire
               because the onset of symptoms was felt to be unclear.




                                               11
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 12 of 15




Id. at 2–3. Duncanson does not say how much earlier in the day Jacob would have needed to

arrive at the hospital to prevent his paralysis or administer the clot-busting drug. Indeed,

viewed in light of the undisputed facts, Duncanson’s opinion shows that by the time Union

Pacific’s duty to Jacob arose (around 8:25 p.m.), it was already too late to do either. After all,

Tischer experienced his first symptoms on the morning of August 12, when he collapsed,

unresponsive, in his kitchen.

       Noran’s opinion likewise provides no evidence that Union Pacific’s delay contributed

to Jacob’s injuries. He opined that “the delay in getting Mr. Tischer treatment earlier and his

transportation to the hospital earlier played a significant role in the eventual evolution of his

stroke” and ultimately “contributed to his demise.” Dkt. 58, at 6. He did not quantify the

relevant period of delay, and like Duncanson, he failed to link Jacob’s injury to the delay

specifically attributable to Union Pacific. He merely stated that:

               The sooner a person having a stroke is evaluated and found to
               have clotting of blood causing the stroke, the better the potential
               outcome is. Patients initially are generally considered to be
               treatable with special medication that breaks up clots if diagnosed
               before 4-1/2 hours. The importance of time for early diagnosis and
               treatment is a major factor. In a person of Mr. Tischer’s age, 4-
               1/2 hours is considered a maximum amount of time before these
               special “clot busters” can be given.

Id. at 5. He provided no assessment whether getting Jacob to the hospital half an hour earlier

would have opened up additional treatment options, mitigated the severity of Jacob’s

symptoms, reduced his pain and suffering, or otherwise made a difference to the prognosis.

       Neither of Tischer’s causation experts identified a causal link between Union Pacific’s

delay and Jacob’s injury. This is a fundamental shortcoming. Even if the court were to accept

Tischer’s view that Union Pacific’s duty to call 911 arose when Jacob started looking sick on

the train back to Altoona, these opinions wouldn’t create a genuine dispute on the causation

                                               12
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 13 of 15




issue: neither one shows that getting to the hospital an hour earlier would have made a

difference, because Jacob was already outside the window for clot-busting medication. It is not

enough for an expert to simply speculate that because time is of the essence when it comes to

strokes that Union Pacific’s delay therefore made Tischer’s stroke worse. See Heater v.

Chesapeake & O. Ry. Co., 497 F.2d 1243, 1246 n.1 (7th Cir. 1974) (mere “speculation,

conjecture and possibilities” are not sufficient to create a jury question on causation (citation

omitted)); see also Kopplin v. Wisconsin Cent. Ltd., 814 F.3d 1099, 1103 (7th Cir. 2019)

(exclusion of FELA causation expert was warranted where his report “never explained how the

[work activity in question] actually caused the disability”). To raise a genuine issue, Tischer

needed evidence of some connection between Union Pacific’s half-hour delay and Jacob’s

injury. Duncanson and Noran’s opinions do not provide this evidence, and Tischer adduces no

other evidence of causation. So Union Pacific is entitled to summary judgment on Tischer’s

claim based on the negligent delay in summoning medical assistance.

C. Other negligence theories

       Tischer pleaded several other theories of negligence in her complaint, see Dkt. 1, ¶ 20,

including failure to (1) adopt reasonable or comply with existing safety rules and protocols;

(2) properly train employees and supervisors regarding recognizing and handling medical

emergencies; (3) adopt a reasonable sickness and attendance policy or comply with existing

sickness and attendance policies; and (4) appropriately supervise and assign work. Union

Pacific seeks summary judgment on all of these ancillary negligence claims. See Dkt. 53, at

20–28. The court concludes that all but one of these theories are forfeited, and the remaining

claim merely duplicates the negligence claim discussed above and therefore fails for lack of

causation evidence.


                                               13
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 14 of 15




       In her opposition brief, Tischer doesn’t respond to Union Pacific’s arguments about its

sickness and attendance policies or its supervision and assignment of work, so the court will

grant summary judgment to Union Pacific on those claims. See Rogers by Rogers v. K2 Sports,

LLC, 348 F. Supp. 3d 892, 905 (W.D. Wis. 2018) (granting summary judgment to defendant

on claims that plaintiffs failed to substantively discuss or defend in opposition brief). As for

the failure-to-train claims, Tischer asserts in her opposition brief that her “theory of negligence

does not directly implicate a duty to train,” but rather “a duty to follow . . . internal rules.”

Dkt. 82, at 24. Tischer says that her claim about safety rules and protocols is based on Union

Pacific’s failure to follow its own (1) internal safety rules and (2) general code of operating

rules. (Tischer doesn’t discuss any alleged failure by Union Pacific to adopt additional rules, so

that claim is also forfeited.)

       Tischer points to various internal and operational rules that she says were violated when

Jacob fell ill at work. For example, Union Pacific’s internal safety rules say that it is Union

Pacific’s policy to “conduct its business in a manner that addresses the safety of employees”

and to “respond quickly, effectively, and with care to emergencies.” Dkt. 89, ¶¶ 262, 263.

Similarly, Union Pacific’s general code of operating rules state that employees must “[r]eport

by first means of communication any accidents; personal injuries . . . or any unusual condition

that may affect the safe and efficient operation of the railroad”; and provides that employees

should “do everything reasonable to care” for employees who are injured. Id. ¶ 264. Tischer

contends that these rules and policies impose a separate legal duty on Union Pacific, any breach

of which gives rise to liability under FELA. But Tischer does not explain how Union Pacific

violated any of its internal rules. None of these rules could reasonably be interpreted to mean

that emergency care must be summoned at any sign of illness or fatigue. The only point at


                                                14
       Case: 3:19-cv-00166-jdp Document #: 98 Filed: 09/30/20 Page 15 of 15




which Jacob showed such distress as to implicate Union Pacific’s general safety rules was when

he first showed symptoms of stroke. And, once again, any claim of negligence based on Union

Pacific employees’ failure to follow those rules would fail for lack of causation evidence. Just as

with her negligence claim, Tischer has adduced no evidence that any violation of Union Pacific

internal rules played any part in causing or worsening Jacob’s stroke.

D. Conclusion

       Tischer has failed to adduce evidence that Union Pacific’s breach of its duty of care

contributed to Jacob’s injuries. Without such evidence, Tischer’s claims fail as a matter of law.

The court will grant Union Pacific’s motion and dismiss the case.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant Professional Transportation Inc.’s motion for summary judgment,
          Dkt. 65, is GRANTED as unopposed.

       2. Defendant Union Pacific Railroad Company’s motion for summary judgment,
          Dkt. 40, is GRANTED.

       3. The clerk of court is directed to enter judgment in favor of defendants and close the
          case.

       Entered September 30, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                15
